DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made that Claims 2, 12, and 18 have been canceled and Claims 1, 6, 8, 11, 13, 15, 17, and 19-20 have been amended in the instant application presented herein. 

Response to Arguments
Applicant’s arguments, see pages 9-10 of Remarks, filed 28 December 2020, with respect to the 35 U.S.C. 102 rejection of Claims 1, 11, and 17 have been fully considered.

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior-art of record does not explicitly teach the limitations: “…receiving, at the server, a second activation request from a second device of the plurality of devices; querying the probabilistic hash filter, associated with the data set, using a second identifier associated with the second device, and in response receiving a second result from the probabilistic hash filter indicating that the second device is likely ready for activation; in response to receiving the second result, forwarding the second activation request to a second server for activation, and in response receiving from the second server a success indication; and in response to receiving the success indication, transmitting an indication of completion to the second device…” currently recited in independent Claims 1, 11, and 17. 


6.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

7.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Kurian et al. (US 2019/0280867 A1) discloses an Internet of Things multi-layered embedded handshake. 
	B) Tissot (US 2018/0019983 A1) discloses a technique for securely performing an operation in an IoT environment.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451